Citation Nr: 0118843	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left hand with retained foreign 
body with bone loss of the second metacarpal, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the distal end of the left clavicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister-in-law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that in a letter to the RO, postmarked on May 
4, 2001, the veteran identified recent medical records 
relevant to the issues on appeal, which are not associated 
with the claims file.  The Board refers this to the RO for 
appropriate action.

At a personal hearing at the regional office in December 
1999, the veteran and his representative withdrew the issue 
of entitlement to service connection for chronic fatigue 
syndrome due to exposure to Agent Orange.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The record reveals that the veteran failed to appear for his 
scheduled Travel Board Hearing on May 8, 2001.  The Board 
notes, however, that he mailed a letter on May 4, 2001 
(confirmed by the postmark on the associated envelope), which 
the RO received on May 8, 2001 (confirmed by the date stamp), 
the date of the Travel Board Hearing.  In this letter, the 
veteran requested that the RO reschedule his Travel Board 
Hearing because his doctor had scheduled him for an overnight 
hospital stay on May 7, 2001, the night before the scheduled 
hearing.  

Previously, in a March 28, 2001 letter addressed to the 
veteran, the RO had informed him that he must make a request 
to reschedule at least two weeks prior to the scheduled 
hearing, unless his failure to appear should arise under 
circumstances that did not allow him to submit a timely 
request to reschedule.  Thus, based on the veteran's 
representation in his letter, he could not attend the May 8, 
2001 Travel Board Hearing due to a conflicting medical 
appointment, which the Board construes as a circumstance that 
did not allow him to submit a timely request to reschedule.

Therefore, given the appellant's attempted to notify the RO 
by letter, which is postmarked four days before the scheduled 
hearing, that he was unable to attend the May 8, 2001 hearing 
due to a conflicting medical appointment, the Board believes 
the appellant had good cause not to attend such hearing due 
to circumstances that did not allow him to submit a timely 
request to reschedule.  Therefore, the RO should contact the 
appellant in order to reschedule a Travel Board Hearing.  See 
38 C.F.R. § 20.702 (2000).

The Board takes this opportunity to notify the appellant and 
his representative that it is contemplated that the appellant 
and witnesses, if any, will be present.  A hearing will not 
normally be scheduled solely for the purpose of receiving 
argument by a representative.  Such argument should be 
submitted in the form of a written brief.  Oral argument may 
also be submitted on audio cassette for transcription for the 
record in accordance with 38 C.F.R. § 20.700(d) (2000).  
Requests for appearances by representatives alone to 
personally present argument to Members of the Board may be 
granted if good cause is shown.  Whether good cause has been 
shown will be determined by the presiding Member assigned to 
conduct the hearing.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
its Travel Board docket, and schedule the 
requested hearing in accordance with all 
appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




